Citation Nr: 0307289	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  97-32 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include on a secondary basis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

3.  Entitlement to an increased (compensable) evaluation for 
rheumatic heart disease. 

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a liver condition as a result 
of medical treatment by the Department of Veterans Affairs. 


(The issue of entitlement to an increased evaluation for low 
back strain, currently rated 40 percent disabling, is the 
subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957, and from October 1957 to October 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA), Waco, Texas Regional Office (RO).  In 
an April 1997 rating decision, the RO denied the veteran's 
claims seeking entitlement to service connection for a 
cervical spine disorder, entitlement to an increased 
(compensable) evaluation for rheumatic heart disease, and 
entitlement to compensation for liver disease under 38 
U.S.C.A. § 1151.  In August 1997, the veteran filed a notice 
of disagreement contesting the denial of all three of these 
claims.  In October 1997, the RO furnished the veteran a 
statement of the case.  In November 1997, the veteran filed 
his substantive appeal (VA Form 9).

In an August 2000 rating decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for sinusitis.  In January 2001, the 
veteran filed a notice of disagreement contesting the denial 
of this claim.  In March 2001, the RO furnished the veteran a 
statement of the case.  Following the submission of 
additional evidence relevant to the sinusitis claim, the 
veteran filed a substantive appeal (VA Form 9) in February 
2002.  See 62 Fed. Reg. 15567, VAOPGCPREC 9-97 (1997).  In 
April and November of 2002, the RO furnished the veteran 
supplemental statements of the case.  Accordingly, the 
veteran has perfected a timely appeal of the sinusitis claim.


REMAND

The veteran, in his February 2002 substantive appeal to the 
Board, requested a hearing before a member of the Board at 
the Waco, Texas Regional Office of the VA in connection with 
his attempt to reopen a claim for service connection for 
sinusitis.  While the Board acknowledges that the veteran has 
had an opportunity to present hearing testimony on the 
additional issues on appeal at a hearing at the RO in January 
2001, in light of his most recent request, the Board will 
defer appellate review of the remaining issues on appeal so 
as to provide the veteran an opportunity to address these 
issues at this hearing, if he so desires.  

Consequently, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeal at the 
local VA Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




